Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al. (KR101954000) in view of Myung et al. (10-2008-007628).
Regarding claims 1, 2, Choo et al. discloses an antenna apparatus (fig. 1), comprising: a ground plane (110) [paragraph 0026]; a first patch antenna pattern  (120) having a first bandwidth and spaced apart from the ground plane (paragraph 0027); a second patch antenna pattern (120) spaced apart from the ground plane and the first patch antenna and overlapping at least a portion of the first patch antenna pattern, the second patch antenna pattern having a second bandwidth corresponding a frequency higher than a frequency of the first bandwidth (paragraph 0027); wherein the guide vias are disposed along a first side of the first patch antenna pattern.   (fig. 1) but does not disclose an antenna where guide vias disposed between the first patch antenna pattern and the ground plane and electrically connecting the first patch antenna pattern to the ground plane. However, Myung et al., in the same field of endeavor, disclose an antenna 
Regarding claim 17, Choo et al. discloses an antenna apparatus (fig. 1), comprising: a ground plane (110) [paragraph 0026];; a first patch antenna (120) pattern spaced apart from the ground plane in a first direction;  23013057.1960 a second patch antenna pattern spaced apart from the ground plane in the first direction and overlapping at least a portion of the first patch antenna pattern such that the first patch antenna pattern is disposed between the second patch antenna pattern and the ground plane in the first direction (paragraphs 0026, 0027) but do not specifically disclose an antenna comprising guide vias electrically connecting the first patch antenna pattern to the ground plane and disposed linearly along a first surface of the first patch antenna pattern that is substantially perpendicular to the first direction. However, Myung et al. disclose an antenna comprising guide vias electrically connecting the first patch antenna pattern to the ground plane and disposed linearly along a first surface of the first patch antenna pattern that is substantially perpendicular to the first direction (paragraphs 0032, 0033). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify Choo et al. antenna with that of Myung et al. in order to improve the performance of the antenna.



wherein the first patch antenna pattern has a polygonal shape (paragraph 0027) except the antenna wherein the guide vias are arranged to open sides of the first patch antenna pattern other than the first side (claim 3); wherein at least a portion of the guide vias overlaps a boundary of the second patch antenna pattern (claim 4).  .  However, Myung et al., in a related field discloses antenna wherein the guide vias are arranged to open sides of the first patch antenna pattern other than the first side (paragraphs 0032, 0033); wherein at least a portion of the guide vias overlaps a boundary of the second patch antenna pattern  (paragraphs 0032, 0033). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify Choo et al.’ antenna with that of Myung et al. in order to improve the performance of the antenna.
Regarding claim 5, Choo et al. discloses an antenna apparatus (fig. 1) wherein the second patch antenna pattern (paragraph 0027) is spaced apart from the ground plane more than the first patch antenna pattern such that the first patch antenna pattern is disposed between the second patch antenna pattern and the ground plane, and wherein a spacing distance between the first patch antenna pattern and the second patch antenna pattern is less than a spacing distance between the first patch antenna pattern and the ground plane (fig. 1).  
Regarding claim 6, Choo et al. implicitly disclose an antenna apparatus (fig. 1), wherein the second bandwidth includes 60GHz, and wherein a central frequency of the first bandwidth is included in a range of 20GHz to 40GHz (paragraph 0026, 0027); as noted in Choo et al. there are a plurality of patch antennas and each of the plurality of the 
Regarding claim 7, Choo et al. discloses an antenna apparatus (fig. 1), wherein a length of the first patch antenna pattern taken in a first direction is 0.8 to 1.2 times a length of the second patch antenna pattern taken in the first direction (paragraph 0032).  
Regarding claim 8, Choo et al. discloses an  antenna apparatus (fig. 1), further comprising: a feed (140) via electrically connected to the second patch antenna pattern, wherein the first patch antenna pattern comprises a through-hole through which the feed via penetrates (paragraphs 0031, 0041, 0042). 
Regarding claim 9, Choo et al. discloses an antenna apparatus (fig. 1), wherein the feed (140) via is disposed adjacent to the plurality of guide vias and offset from a center of the first patch antenna pattern (paragraph 0041, fig. 1).  
Regarding claim 10, Choo et al. discloses an antenna apparatus (fig. 1), further comprising: a feed pattern electrically connected to the feed via and disposed in the through-hole of the first patch antenna pattern, the feed pattern having a width greater than a width of the feed via (paragraphs 0031, 0041, 0042).   
Regarding claim 11, Choo et al. discloses an antenna apparatus (fig. 1), wherein the guide vias are separated from the second patch antenna pattern (fig. 1).
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 12 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al. (KR101954000) in view of Myung et al. (10-2008-007628) and Mochizuki et al. (JP2008098919).
Regarding claim 12, Choo et al. disclose an antenna apparatus (fig. 1), comprising: a ground plane; first patch antenna patterns  (110) [paragraph 0026]; are arranged along second sides opposing the first sides of the first patch antenna patterns (fig. 1)  but do not disclose an antenna comprising  guide vias disposed between the first patch antenna patterns and the ground plane and electrically connecting the first patch antenna patterns to the ground plane, 22013057.1960 wherein the guide vias are arranged to open first sides of the first patch antenna patterns that do not oppose each other. However, Myung et al., in the same field of endeavor, disclose an antenna (fig. 1) comprising guide vias disposed between the first patch antenna patterns and the ground plane and electrically connecting the first patch antenna patterns to the ground plane, 22013057.1960 wherein the guide vias are arranged to open first sides of the first patch antenna patterns that do not oppose each other (paragraphs 0032, 0033). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify Choo et al.’ antenna with that of Myung et al. in order to improve the performance of the antenna.
Moreover, both Choo et al. and Myung et al. combined disclose the limitation discussed above except that the antenna patch has a polygonal shape. However, Mochizuki et al., in a related field, disclose an antenna wherein the antenna patch has a polygonal shape (figs. 6, 7). Therefore, it would have been obvious to one of ordinary skill 
Regarding claim 13, Mochizuki et al. discloses an antenna apparatus (fig. 1), wherein the first patch antenna patterns are arranged in a first direction, and wherein a second direction from the second side to the first side of each of the first patch antenna patterns is different from the first direction (fig. 1).  
Regarding claim 14, Choo et al. discloses an antenna apparatus (fig. 1), further comprising: second patch antenna patterns spaced apart from the first patch antenna patterns, wherein a spacing distance between the first patch antenna patterns and the second patch antenna patterns is less than a spacing distance between the first patch antenna patterns and the ground plane. (fig. 1; paragraphs 0026, 0027).
Regarding claim 15, Choo et al. discloses an antenna apparatus (fig. 1) further comprising: feed vias (140) electrically connected to the second patch antenna patterns, wherein each of the first patch antenna patterns comprises a through-hole through which a corresponding feed via of the feed vias penetrates, and wherein the feed vias are configured to indirectly feed power to a corresponding first patch antenna pattern (paragraphs 0031, 0041, 0042). 
Regarding claim 16, Choo et al. discloses an antenna apparatus (fig. 1), further comprising: feed lines (140) electrically connected to a corresponding feed via of the feed vias and spaced apart from the ground plane, wherein the ground plane comprises at least one through-hole through which the feed vias penetrate (paragraphs 0031, 0041, 0042). 
.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804.  The examiner can normally be reached on Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845